COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 JEFF LEACH, INDIVIDUALLY AND                                    No. 08-20-00073-CV
 D/B/A BASECAMP TERLINGUA,                       §
                                                                    Appeal from the
                            Appellant,           §
                                                                   394th District Court
 v.                                              §
                                                              of Brewster County, Texas
 KATY SCHWARTZ,                                  §
                                                                  (TC # CVB 19 347)
                            Appellee.            §

                                          O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 5, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jodi Cole, the Appellee’s attorney, prepare the Appellee’s

Brief and forward the same to this Court on or before March 5, 2021.

       IT IS SO ORDERED this 9th day of February, 2021.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.